Citation Nr: 1141100	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  09-29 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction.  

2.  Entitlement to an initial rating in excess of 10 percent for left ankle sprain with a history of gout.  

3.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease.  

4.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease with a history of gout.  

5.  Entitlement to service connection for atrophic left kidney, non-functional.  

6.  Entitlement to service connection for right long finger scar, residuals of excision of benign tenosynovial giant cell tumor.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to service connection for atrophic left kidney, non-functional and right long finger scar, residuals of excision of benign tenosynovial giant cell tumor, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran's service-connected diabetes mellitus, type II, with erectile dysfunction is currently manifested by the use of oral medication and a restricted diet.  

3.  The Veteran's service-connected left ankle sprain with a history of gout is currently manifested by complaints of pain and no limitation of motion.  

4.  The Veteran's service-connected right knee degenerative joint disease is currently manifested by complaints of pain with no limitation of motion.  

5.  The Veteran's service-connected left knee degenerative joint disease with a history of gout is currently manifested by complaints of pain with some limitation of motion.  


CONCLUSIONS OF LAW  

1.  The criteria for an initial evaluation in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

2.  The criteria for an initial evaluation in excess of 10 percent for left ankle sprain with a history of gout have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).

3.  The criteria for an initial evaluation in excess of 10 percent for right knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).

4.  The criteria for an initial evaluation in excess of 10 percent for left knee degenerative joint disease with a history of gout have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21(2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473(2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Board notes that the claims arise from the Veteran's disagreement with initial evaluations following grants of service connection.  In this case, as noted, the Veteran was provided a VCAA letter in February 2007 which informed him of the evidence necessary to substantiate a claim for service connection.  Courts have held that once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records and private medical records.  The Veteran was also provided with a VA examination in connection with his claims on appeal.  The examiner reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale. The Board finds that the VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295(2008).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103(2005), rev'd on other grounds, 444 F.3d 1328(Fed. Cir. 2006).  

II.  Decision  

Under the applicable criteria, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Diabetes Mellitus, Type II, with Erectile Dysfunction

The Veteran contends that his service-connected diabetes mellitus, type II, warrants a higher disability rating.  In his April 2008 notice of disagreement (NOD), the Veteran explained that his service-connected diabetes mellitus, type II, has caused daily fatigue, blurred vision, tiredness, and nausea.  He further added that his activities have been regulated by his doctor and he suffers from erectile dysfunction due to his service-connected diabetes mellitus, type II.  He asserts that his disability is worse than the current evaluation contemplates.  

The Veteran's service-connected diabetes mellitus, type II, with erectile dysfunction is currently evaluated under Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent evaluation is warranted for diabetes mellitus requiring insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent evaluation is warranted for the requirement of insulin, a restricted diet, and regulation of activities.  A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).  

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Note (1) (2011). 

In March 2007, the Veteran was afforded a VA general examination.  He informed the VA examiner that he takes Glucotrol to control his blood glucose levels and is required to eat a low carbohydrate diet.  He admitted to trying to exercise, but stated that his current bilateral knees and left ankle disabilities prevent him from exercising.  After physical examination of the Veteran, the VA examiner diagnosed him with diabetes mellitus, type 2, currently controlled with oral antidiabetic agents, with the residual of peripheral neuropathy of the left foot.  

After having carefully reviewed the evidence of record, the Board finds that a preponderance of the evidence is against an evaluation in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction.  The medical evidence of record does not show that his diabetes requires insulin.  In fact, as previously stated, the Veteran admitted to the March 2007 VA examiner that he takes Glucotrol, an oral hypoglycemic agent, with no mention or indication of receiving insulin injections as treatment for his diabetes mellitus, type II.  Furthermore, there is no indication that the Veteran is on a restricted diet to assist with lowering his glucose levels or that a physician informed him that he had to regulate his activities, other than by his own assertions made at the March 2007 VA examination.  In addition, by history, the Veteran's treatment records reflect no current treatment for his diabetes other than the prescribed medication.  The Veteran also denied having significant hyperglycemia or hypoglycemia episodes during the March 2007 VA examination.  As such, the Veteran's diabetes mellitus, type II, does not meet the criteria for a rating in excess of 20 percent.  

The Board notes that the Veteran's erectile dysfunction is associated with his diabetes.  As noted above, compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent evaluation; noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  

Under Diagnostic Code 7522, deformity of the penis, with loss of erectile power, warrants a 20 percent evaluation and consideration of special monthly compensation.  There is no schedular rating for loss of erectile power alone.  In other words, loss of erectile power without penis deformity does not warrant a compensable rating (aside from the special monthly compensation, which has already been granted in this case).  38 C.F.R. § 4.115(b), Diagnostic Code 7522 (2011).  The objective medical evidence reveals no deformity of the penis.  At the November 2008 VA examination for erectile dysfunction, the genitalia examination revealed a normal penis without lesions, ulcers, discharge, erythmea, ecchymosis, or tenderness.  Thus, the Board cannot grant a separate compensable evaluation under Diagnostic Code 7522 for erectile dysfunction without deformity of the penis; therefore, this complication is considered part of the diabetic process.  

The Board also notes that the Veteran has essentially claimed that he has daily fatigue, blurred vision, tiredness, and nausea associated with his diabetes mellitus, type II.  The Board notes that these conditions are not service-connected; therefore, they are not considered part of the diabetic process for purposes of the Board's analysis under Diagnostic Code 7913.  

The Board has considered staged ratings, pursuant to Fenderson and Hart, supra, but finds the 20 percent rating assigned is appropriate for the entire rating period.

The Veteran is competent to report his symptoms.  The Board does not doubt the sincerity in the Veteran's belief that his disability is worse than the current 20 percent evaluation contemplates; however, the objective medical evidence does not support more than the 20 percent rating assigned.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  See Gilbert, 1 Vet. App. at 55.  

Left Ankle Sprain with a History of Gout

The Veteran asserts that a higher disability evaluation is warranted for his service-connected left ankle disability.  The Veteran explained in his April 2008 NOD that he incurs daily pain, weakness, and fatigue associated with his service-connected left ankle disability.  The Veteran contends that an increased rating is warranted for his service-connected left ankle disability.  

In this case, the Veteran is currently assigned a 10 percent disability evaluation for his service-connected left ankle disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under Diagnostic Code 5271, limited motion of the ankle warrants a 10 percent disability evaluation if moderate and a 20 percent evaluation if marked.  The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2011).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2011). 

The Board notes that normal ankle dorsiflexion is zero to 20 degrees and normal plantar flexion is zero to 45 degrees.  See 38 C.F.R. § 4.71a , Plate II (2011).

In March 2007, the Veteran was afforded a VA general examination.  With regard to his left ankle, the Veteran informed the VA examiner that he experiences pain at a level of 7 to 8 out of 10 in terms of severity, along with weakness, stiffness, instability, heat, locking, fatigue, and lack of endurance.  He indicated that cold temperature, lifting, high impact movements, sudden twisting, prolonged standing, prolonged walking, squatting, kneeling, riding in low cars, and lifting feet when wearing pants caused left ankle pain.  However, taking oral medication, placing his left ankle in warm water, wrapping his ankle with elastic gauze or compression stockings, and resting often alleviates his pain.  The Veteran also indicated that the intermittent use of a cane for ambulatory purposes has been effective treatment for his service-connected left ankle disability.  On physical examination of the left ankle, range of motion testing revealed dorsiflexion to 20 degrees, plantar flexion to 45 degrees, inversion to 30 degrees, eversion to 20 degrees, abduction to 10 degrees, and adduction to 20 degrees.  Neurovascularly, the left ankle was intact and there was no edema present.  The VA examiner noted that with regard to the DeLuca factors, the Veteran lost 10 degrees in dorsiflexion after three repetitive movements of the left ankle and such loss is primarily due to pain.  X-rays of the left ankle showed marked plantar and Achilles calcaneal spurring with mild soft tissue swelling.  There were no signs of fracture, dislocation, erosions, or osteomyelitis.  He was diagnosed with left ankle sprain, chronic, marked plantar and Achilles calcaneal spurring.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher evaluation for his service-connected left ankle disability.  As noted above, the Veteran demonstrated full range of motion of his left ankle at the March 2007 VA examination.  Such findings do not demonstrate more than moderate limitation of motion of the left ankle.  Therefore, an increase rating in excess of 10 percent is not warranted for the Veteran's left ankle disability under Diagnostic Code 5271.  

The Board has evaluated the Veteran's left ankle disability under all other potentially applicable diagnostic codes to determine whether he can be rated higher than 10 percent.  Under the criteria of Diagnostic Code 5270, ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between zero and 10 degrees warrants a 30 percent disability rating; and ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity warrants a 40 percent disability rating.  The Board notes that ankylosis is the immobility or consolidation of a joint.  Therefore, the Veteran's disability does not warrant a higher rating under Diagnostic Code 5270 or Diagnostic Code 5272 because he has never demonstrated or been diagnosed with ankylosis of the ankle.  In addition, the Veteran has never been diagnosed with malunion of the os calcis or astragalus and never underwent astragalectomy, thus, Diagnostic Codes 5273 and 5274 are not for application in this case.  Furthermore, there is no evidence that the Veteran suffers from degenerative joint disease in the left ankle.  In fact, the March 2007 x-rays found no evidence of degenerative joint disease.  As such, Diagnostic Code 5003 would not assist the Veteran in obtaining a higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5270, 5272, 5273, 5274 (2011).  

The Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions, and the March 2007 VA examiner concluded that the Veteran lost 10 degrees of dorsiflexion on range of motion testing due to pain.  However, when viewed in conjunction with the medical evidence, his complaints do not tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation under Diagnostic Code 5271.  The degree of limitation of motion is contemplated in the current rating.  Therefore, the Board finds that the holding in DeLuca and the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not provide a basis for a higher rating. 

The Board has considered staged ratings, pursuant to Fenderson and Hart, supra, but finds the 10 percent rating assigned is appropriate for the entire rating period.

The Veteran is competent to report his symptoms.  The Board does not doubt the sincerity in the Veteran's belief that his service-connected left ankle disability is worse than the current 10 percent evaluation contemplates; however, the objective medical evidence does not support more than the 10 percent rating assigned.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  See Gilbert, 1 Vet. App. at 55.  

Right and Left Knee Degenerative Joint Disesase

The Veteran asserts that higher disability ratings are warranted for his service-connected bilateral knee disabilities.  

The Veteran's service-connected right and left knee disabilities are rated under Diagnostic Code 5010.  Arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved.  Where limitation of motion is noncompensable, a rating of 10 percent is assigned for each major joint (including the ankle and the knee) or group of minor joints affected by limitation of motion to be combined not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints, or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011). 

Where a Veteran has degenerative joint disease which is evaluated under Diagnostic Code 5003, a separate, compensable evaluation may be assigned under Diagnostic Code 5257 if the Veteran also has knee instability or subluxation.  See VAOPGCPREC 9-98; VAOPGCPREC 23-97 (compensating claimant for separate functional impairments under Diagnostic Codes 5257 and 5003 does not constitute pyramiding).  VAOPGCPREC 9-04 holds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint.  

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2011). 

At the March 2007 VA general examination, the Veteran complained of pain in both knees at a level of 8 out of 10 in terms of intensity, along with weakness, stiffness, swelling, heat, redness, instability, locking, fatigue, and lack of endurance.  He explained that the pain radiates to his upper legs, hips, and feet, but denied any incapacitating episodes related to his bilateral knees.  He indicated that cold temperature, lifting, high impact movements, sudden twisting, prolonged standing, prolonged walking, squatting, kneeling, riding in low cars, and lifting feet when wearing pants often precipitated his bilateral knee pain.  However, the Veteran admitted that taking prescribed oral medication, placing his knees in warm water, resting, lying down with pillows, elevating the knees, and wrapping knees with elastic gauze or compression stockings alleviated the bilateral knee pain.  He further added that he occasionally uses a cane for ambulatory purposes, and he has flare-ups every three to four months for one week.  Upon physical examination testing, the VA examiner noted that the Veteran had a coordinated, smooth gait.  There was no genu valgum or genu varum, and the anterior cruciate ligament, posterior cruicate ligament, lateral collateral ligament, and medial collateral ligament were all intact without laxity.  Range of motion testing of the right knee revealed extension to zero degrees and flexion to 140 degrees.  Mild pain was noted during extension and flexion, and there was no degrees loss during range of motion testing after three repetitive movements due to weakness, fatigability, and lack of endurance.  With regard to the left knee, range of motion testing reflected extension to 0 degrees and flexion to 120 degrees with noted pain and grimacing.  The VA examiner indicated that the Veteran lost an additional 10 degrees in flexion after repetitive movements due to pain.  Motor strength was 5/5, and sensory function was intact for the lower extremities.  X-rays of the knees showed mild degenerative changes, and the VA examiner diagnosed him with osteoarthritis, mild, bilateral knees, status post left knee arthroscopic surgery.  

Based upon the evidence of record, the Board finds that higher disability ratings are not warranted for the Veteran's service-connected knee disabilities under Diagnostic Code 5010.  While the March 2007 diagnosed the Veteran with mild osteoarthritis of both knees, as reflected on x-ray, the service-connected disabilities are not separately shown to involve two or more major joints or two or more minor joint groups.  Thus, a disability rating in excess of 10 percent is not warranted for the Veteran's service-connected right and left knee disabilities under Diagnostic Code 5010.  

The Board has also considered whether the Veteran's service-connected right and left knee disabilities may be rated under any other diagnostic codes related to the knee and leg.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Diagnostic Code 5260, flexion of the leg limited to 60 degrees warrants a noncompensable evaluation; flexion limited to 45 degrees warrants a 10 percent evaluation; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  Under Diagnostic Code 5261, noncompensable rating is assigned for a limitation of extension of the leg to 5 degrees.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is assigned in the case of extension limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is assigned for limitation of extension to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).  The Board finds that the next-higher ratings are not warranted under Diagnostic Codes 5260 or 5261.  As previously mentioned, at the March 2007 VA examination, the Veteran's range of motion was 0 to 140 degrees for the right knee and 0 to 120 degrees for the left knee.  At no time has either knee demonstrated flexion limited to 30 degrees or extension limited to 15 degrees.  As such, higher ratings are not warranted for the Veteran's service-connected bilateral knee disabilities under Diagnostic Codes 5260 or 5261.  

Regarding other diagnostic codes of the knee and leg, the Board notes that they are not applicable to the Veteran's service-connected disabilities.  It is neither contended nor shown that the Veteran's service-connected disabilities involve ankylosis of the knee (Diagnostic Code 5256), recurrent subluxation or lateral instability (Diagnostic Code 5257), dislocated semilunar cartilage (Diagnostic Code 5258), removal of semilunar cartilage (Diagnostic Code 5259), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  Therefore, Diagnostic Codes 5256, 5257, 5258, 5259, 5262, and 5263 do not support the Veteran's claim. 

With respect to the possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40, 4.45, the Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  The Board notes that the findings do not support increased evaluations due to functional loss.  Although the Veteran has complained of pain and limitation of motion, the VA examiner found no significant additional functional limitation due to pain, weakness, fatigability, or incoordination with regard to the Veteran's service-connected right knee disability.  Specifically, the March 2007 VA examiner stated that there were no degrees lost in any range of motion to the right knee after three repetitive movements due to weakness, fatigability, and lack of endurance.  On the other hand, the Board acknowledges that the March 2007 VA examiner indicated that the Veteran lost an additional 10 degrees in flexion when performing repetitive range of motion testing for his left knee; however, such loss has not caused functional loss greater than that contemplated by the 10 percent evaluation assigned.  Therefore, an increased evaluation is not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has also considered whether the Veteran is entitled to a "staged" rating for his service-connected bilateral knee disabilities, as the Court indicated can be done in this type of case.  See Fenderson and Hart, supra.  However, upon reviewing the longitudinal record in this case, we find that at no time during the rating period on appeal has the service-connected bilateral knee disabilities been more disabling than as currently rated under the present decision. 

The Veteran is competent to report his symptoms.  The Board does not doubt the sincerity in the Veteran's belief that his disabilities are worse than the current 10 percent evaluations assigned; however, the objective medical evidence does not support the contention for higher disability evaluations.  The Board finds that the preponderance of the evidence is against the claims for increased ratings for the Veteran's service-connected right knee degenerative joint disease and left knee degenerative joint disease with a history of gout, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.

Extraschedular Consideration

Consideration has also been given regarding whether the schedular evaluations are inadequate for the Veteran's service-connected disabilities, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1);Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluations in this case are not inadequate.  Evaluations in excess of that assigned are provided for certain manifestations of the service-connected disabilities at issue, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction, is denied.  

Entitlement to an initial rating in excess of 10 percent for left ankle sprain with a history of gout is denied.  

Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease is denied.  

Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease with a history of gout is denied.  


REMAND

Regrettably, the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims for entitlement to service connection for right long finger scar, residuals of excision of benign tenosynovial giant cell tumor, and an atrophic left kidney.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran asserts that his atrophic left kidney is related to service.  In his substantive appeal dated July 2009, the Veteran explained that his disorder did not exist prior to service, but rather was incurred during his military service.  He further added that at the time of separation, his left kidney had essentially "quit functioning."  
Review of the Veteran's service treatment records show that upon entry into service, clinical evaluation of the Veteran's endocrine system was normal, as reflected on the July 1980 report of medical examination at enlistment.  Thereafter, in March 2005, service treatment records note an atrophic left kidney causing an absence of detectable left kidney functioning.  A computed tomography (CT) scan and renal scan with lasix performed in June 2005 showed an atrophic left kidney with severely impaired uptake and function.  An ultrasound of the abdomen and pelvis performed in March 2006 again noted an atrophic kidney.  The radiologist noted that the left kidney was smaller than the right, and concluded that based upon the Veteran's own assertion that this disorder was a long term finding along with a normal echogenicity of the left kidney, the left kidney disorder "may be congenital."  

The Board notes that congenital or developmental defects are not considered diseases or injuries under the law.  38 C.F.R. § 3.303(c) (2011).  Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole establishes that the familial conditions in question were incurred or aggravated during service.  VAOPGCPREC 82-90 (July 18, 1990).  With regard to congenital or developmental defects, service connection may not be granted for a defect but may be granted for disability which is shown to have resulted from a defect which was subject to a superimposed disease or injury during service.  VAOPGCPREC 82-90 (July 18, 1990).  

The criteria for receipt of a medical examination to clarify both the nature and etiology of the Veteran's atrophic left kidney have been met.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  A VA examination and medical opinion are necessary for the purpose of determining the nature and etiology of any and all left kidney disabilities that may be present currently and whether any is the continuation of a disease which had its onset in service or the result of an injury, including a superimposed injury on a heart defect, shown in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Turning to the Veteran's service connection claim for a right long finger scar, residuals of excision of benign tenosynovial giant cell tumor, the Veteran asserts that during his military service, a cyst on his right long finger was removed with a scar left as a residual.  Review of the record reveals that the Veteran sought treatment for a mass on the dorsal aspect of his right long finger in July 2001.  At the July 2001 private treatment visit, examination of the finger revealed a firm nodule over the dorsal aspect of the middle phalanx of the right longer finger.  The private physician stated that the nodule may be cystic in nature, a mucous cyst, or some sort of epidermal inclusion cyst.  He concluded that a surgical excision was reasonable to perform since the mass was causing problems for the Veteran.  As such, in August 2001, the Veteran underwent an excision of the mass from his right long finger.  A pathology report identified the mass as a tenosynovial giant cell tumor of tendon sheath, a benign lesion.  A September 2001 follow-up treatment report noted that the wound was healed, sutures had been removed, and the Veteran demonstrated good motion at the distal interphalangeal joint (DIP) joint.  The private physician released him from his care and stated that he could return to his regular activities.  Since that time, the Veteran states that he has a visible scar on his finger as a result of the procedure and service connection is warranted.  

In October 2006, the Veteran filed a formal application for compensation benefits, which included a service connection claim for a right long finger scar.  In February 2007, the RO requested a VA examination for his claimed disabilities, which also included "[h]and cyst [r]emoval/[s]cars."  The VA examiner was requested to identify if the scar was tender, adherent to underlying structures, ulcerated, poorly nourished, or discolored.  According to the March 2007 VA examination report, the VA examiner commented on scars located on the Veteran's left knee, right lower quadrant abdomen, and right hand, but failed to identify or discuss the Veteran's claimed scar on his right long finger.  The Board considers the examination report to be insufficient.  Because VA undertook to provide one, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007); see also Stefl v. Nicholson, 21 Vet. App. 120   (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  Accordingly, further development of the evidence will be undertaken prior to our final adjudication of the Veteran's claims for service connection. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the nature and etiology of any left kidney disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, and to identify all current left kidney disorders.  The examiner should specifically answer the following questions: 

a.  Does the Veteran have a congenital abnormality of his left kidney?  If so, is such a condition a defect or disease?  See VAOPGCPREC 82-90 (July 18, 1990) (which stipulates that a congenital abnormality that is subject to improvement or deterioration is considered a "disease").  

b.  If a congenital "defect," is present, provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) there is any superimposed disease or injury in connection with the congenital defect and, if so, whether it is at least as likely as not that the identified superimposed disease or injury is related to the Veteran's active military service. 

c.  If a congenital "disease," is present, provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such disease was incurred in, or aggravated by (e.g., a worsening of the underlying condition as compared to an increase in symptoms), the Veteran's active military service.  The examiner should explain whether the evidence clearly and unmistakably demonstrates that the disease pre-existed service and was not aggravated thereby.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation (e.g., whether the evidence clearly and unmistakably demonstrates that the disease did not worsen beyond natural progression during service).  

d.  In the alternative, if the Veteran's left kidney was normal at the time of his service enlistment, with no pre-existing or congenital disabilities, provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) his left kidney disorder had its onset in service or are otherwise related to active service.  

The examiner should provide a clear rationale for the conclusion(s) reached and cite the evidence relied upon or rejected in forming an opinion.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  

2.  Afford the Veteran the appropriate VA examination to identify any scars present on the Veteran's right long finger.  The examiner should describe the width, length, and depth of any such scarring.  Any diagnostic testing which is deemed to be appropriate by the examiner should be accomplished.  The examiner should be asked to state an opinion as to whether any currently identified scar of the right long finger is at least as likely as not related to the Veteran's military service, to include the August 2001 excision of the mass from his right long finger.  The examiner should provide a clear rationale for the conclusion(s) reached and cite the evidence relied upon or rejected in forming an opinion.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  

3.  Thereafter, readjudicate the claims currently on appeal.  If the benefits remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


